        Case 3:19-cv-00841-JWD-RLB          Document 28      10/14/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

JEREMY S. JONES (#365876)
                                                         CIVIL ACTION
VERSUS
                                                         NO.    19-841-JWD-RLB
ANNE MARIE LEBLANC EASLEY
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.21) dated September 21, 2020, to which no

objection was filed;

       IT IS ORDERED that the Motion to Dismiss (R. Doc. 13) is denied, that the time for

service is extended so that service is deemed timely, and that this matter is referred back to

the Magistrate Judge for further proceedings.

       Signed in Baton Rouge, Louisiana, on October 14, 2020.

                                                S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
